Citation Nr: 0120236	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish eligibility for benefits under the laws 
administered by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant had no recognized military service with 
the Armed Forces of the United States and was not entitled to 
VA benefits.

Historically, by June 1990 decision, the RO initially 
determined that the appellant was not eligible for benefits 
under the laws administered by VA because he had no 
qualifying military service.  He was notified of that 
decision and did not appeal, and the June 1990 decision is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989).  In January 1999 the appellant filed another claim of 
entitlement to VA benefits, and in January 2000 the RO again 
determined that he was not eligible for VA benefits.  The 
appellant initiated a timely appeal of the January 2000 RO 
decision.  

In the January 2000 decision, the RO adjudicated the claim on 
a de novo basis by finding that the appellant had no 
qualifying service, without considering whether new and 
material evidence had been submitted, in reliance on the 
decision of the U.S. Court of Appeals for Veterans Claims 
(the Court) in Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Subsequent to the January 2000 decision, the U.S. Court of 
Appeals for the Federal Circuit held that a claim that had 
been denied on the basis that the claimant had no qualifying 
service was subject to reopening in accordance with 38 
U.S.C.A. § 5108 (West 1991) if new and material evidence was 
submitted pertaining to that claim.  D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).  

Notably, before the appellant's claim was transferred to the 
Board for appellate review, the RO recharacterized the issue 
on appeal as whether new and material evidence had been 
submitted to reopen the claim of entitlement to VA benefits.  
In supplemental statements of the case (SSOC) issued in 
October 2000 and April 2001, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  The appellant was notified in both SSOC 
of pertinent law and regulations regarding new and material 
evidence.  The Board concurs with the RO that the issue on 
appeal is properly characterized as set forth on the title 
page above.  

In June 2001, the appellant furnished additional evidence 
directly to the RO.  That evidence includes medical 
certificates reflecting treatment in private hospitals for a 
variety of disorders; an American Legion membership card; a 
document indicating his membership in an organization called 
"World War II Fil-Am Veterans;" a letter from the executive 
chapter adjutant of the "USAFIP, NL Inc." reflecting the 
appellant's membership in said organization; a list of men 
who allegedly served with him during his military service; 
and documents from the Philippine Veterans Affairs Office 
indicating that the appellant had filed claims with that 
department for old age pension and educational benefits.  
Additional Philippine Army records were also submitted that 
reflect the appellant's service in the Philippine Army.  In 
regard to the evidence the RO received after issuance of the 
April 2001 SSOC, the Board notes that pertinent evidence 
submitted after the claim is certified to the Board must be 
considered by the RO prior to any determination by the Board, 
unless the claimant waives initial consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304(c) (2000).  Here, 
the record neither reflects that the appellant waived initial 
consideration of the evidence he furnished in June 2001, nor 
that the RO considered said evidence prior to transferring 
this claim to the Board for further appellate review.

Although the appellant did not file a waiver of initial RO 
consideration, in this case the Board concludes that the 
additional evidence is not pertinent and need not be 
considered by the RO prior to any determination by the Board.  
The additional evidence outlined above merely shows that the 
appellant served in the Philippine Army (a fact already of 
record and not in dispute), had memberships in veterans' 
organizations, and received medical treatment in private 
hospitals.  These documents are silent as to whether he had 
qualifying service in the U.S. Armed Forces for the purposes 
of establishing entitlement to VA benefits.  Because these 
documents are not pertinent to this appeal, they need not be 
reviewed by the RO prior to the Board's decision here.  






FINDINGS OF FACT

1.  The appellant's claim of entitlement to VA benefits was 
last denied by the RO in June 1990, and he did not initiate a 
timely appeal.  

2.  Evidence submitted since the June 1990 decision does not 
bear directly and substantially on the issue of entitlement 
to VA benefits, and by itself or in combination with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to VA benefits.  


CONCLUSIONS OF LAW

1.  The June 1990 RO decision denying entitlement to VA 
benefits is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 
19.192 (1989).  

2.  Evidence submitted since the June 1990 decision is not 
new and material as it relates to the claim of entitlement to 
VA benefits, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The RO received the appellant's claim of entitlement to VA 
benefits in July 1989.  Essentially, the appellant contended 
that he is eligible for VA benefits based on his military 
service in the Philippines during World War II.  In his 
formal application for benefits, the appellant reported that 
he served with the Philippine Army from March 1945 to January 
1946.

In support of his claim, the appellant submitted a document 
entitled "Extract From Service Records," indicating that in 
March 1945 he enlisted in "C" company, 1st battalion, 6th 
infantry of "PA."  Also of record is a document from "HQ 
Replacement and Casualty BN, Demobilization Center - APO 70, 
USAFIP Area Command, Camp Roosevelt."  That document 
indicates that the appellant's service company was discharged 
for the convenience of the government in January 1946.  

In a July 1989 affidavit, the appellant stated that he 
married after his separation from service, at which time he 
was baptized and christened under the name "Esteban."  He 
also reported that all of his military records should be 
under the name "Totoay."  In an April 1989 letter, a 
private physician provided results of an examination of the 
appellant, and stated that the appellant was inducted into 
the "USAFIP-NL Forces" in March 1945.  The appellant 
furnished copies of stock certificates indicating that he 
owned one share of stock in the Philippine Veterans Bank.  

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify the 
appellant's alleged service by requesting certification from 
the United States Army Reserve Personnel Center (ARPERCEN).  
The RO provided ARPERCEN with identifying information 
provided by the appellant.  In June 1990, ARPERCEN notified 
the RO that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

By June 1990 decision, the RO denied entitlement to VA 
benefits, holding that the evidence did not show he had 
recognized military service with the Armed Forces of the 
United States.  The appellant did not initiate a timely 
appeal the decision.

In January 1999, the appellant applied to have the claim of 
entitlement to eligibility for VA benefits reopened.  
Evidence furnished subsequent to the June 1990 final decision 
was as follows:

? A document labeled "PVA Form No. 1-4" (entitled "World 
War II Veterans Registration Card"), indicates that he 
had service in the "PA.,"  

? A copy of the July 1989 affidavit described above, along 
with a February 1977 affidavit by the appellant, again 
indicating that he was known by two different names:  
"Totoay" and "Esteban."  He also furnished a copy of 
his certificate of discharge from service.  

The RO again attempted to verify the appellant's alleged 
service by requesting certification from ARPERCEN.  In the 
second request, the RO informed ARPERCEN that the appellant 
was also known by the name "Esteban."  In December 1999, 
ARPERCEN again informed the RO that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

By January 2000 decision, the RO denied the appellant 
entitlement to VA benefits, holding that the evidence did not 
show he had recognized military service with the Armed Forces 
of the United States.  The appellant initiated a timely 
appeal the decision in June 2000.  

Evidence furnished subsequent to the January 2000 decision 
includes the following:

? Two cash receipts, both dated in 1999, issued by USAFIP, 
Inc., "A Veterans Organizations Dedicated To The Interest 
Of It Members Their Widows And Orphans."

? A second document from "HQ Replacement and Casualty BN, 
Demobilization Center - APO 70, USAFIP Area Command, Camp 
Roosevelt," which lists the appellant and other members 
of his company as having been discharged from service in 
January 1946.

? A September 2000 document from the Veterans Federation of 
the Philippines, reflecting two "endorsements" that the 
appellant had guerrilla service in the Philippine 
Commonwealth Army and was inducted into the United States 
Armed Forces in the Far East.  

In November 2000, the RO again attempted to verify the 
appellant's alleged service by requesting certification from 
ARPERCEN.  In this request, the RO provided ARPERCEN with 
three variations of the appellant's first name, and two dates 
of birth, as had been shown by evidence furnished by the 
appellant.  In April 2001, the RO received a response from 
ARPERCEN that "no change [is] warranted in prior negative 
certifications."  

As noted above in the INTRODUCTION, the appellant furnished 
additional evidence directly to the RO in June 2001, 
consisting of medical certificates, an American Legion 
membership card; a document indicating his membership in an 
organization called "World War II Fil-Am Veterans;" a 
letter from the executive chapter adjutant of the "USAFIP, 
NL Inc." reflecting the appellant's membership in said 
organization; a list of the men who allegedly served with him 
during his military service; documents from the Philippine 
Veterans Affairs Office indicating that the appellant had 
filed claims with that department for old age pension and 
educational benefits; Philippine Army records not previously 
of record that reflect his service in the Philippine Army; 
and documents from the Philippine Department of Finance 
showing that he was entitled to certain funds as determined 
by the "Veterans Back Pay Commission."  He also submitted 
duplicate copies of documents previously associated with the 
claims folder, including copies of Philippine Army records 
and affidavits already considered by the RO, and copies of 
his Philippine Veterans Bank stock certificates.  




Legal Criteria

As a preliminary matter, the Board notes that in a June 2001 
letter, the appellant speculated that VA might be unable to 
locate his service records because the records may have been 
lost in a 1973 fire at the National Personnel Records Center 
storage facility in St. Louis, Missouri.  In such cases, VA 
has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, however, 
the evidence reflects that the RO has pursued service records 
pertaining to the appellant on at least three occasions, and 
received verification each time that there are no such 
records establishing that the appellant had qualified 
military service.  In short, the Board finds the appellant's 
speculation unfounded, as ARPERCEN has never indicated or 
even suggested that any such records are presumed lost in the 
1973 fire.  

As noted above, the appellant's claim of entitlement to VA 
benefits was last denied in June 1990.  He was properly 
notified of that determination, and he did not appeal.  As 
such, the June 1990 decision became final pursuant to 
applicable VA law and regulations in effect on that date.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1989).

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993). 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Among other things, this law eliminated the requirement of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
held that VA could not assist in the development of a claim 
that was not well grounded.  The law provides that specific 
VA action is required to assist in developing a claim.  
However, it also states that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C. § 5103A).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board notes that in the October 2000 and April 2001 
supplemental statements of the case, the appellant was 
furnished the definition of "new and material evidence" 
from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  The 
articulated basis for the RO determination as to whether he 
had submitted "new and material evidence" was based on the 
Colvin standard of whether the new evidence would provide a 
reasonable possibility of changing the outcome since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit in Hodge indicated that evidence may be considered 
new and material if it contributes to a more complete picture 
of the circumstances surrounding the origin of a appellant's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Notably, 
both supplemental statements of the case informed the 
appellant of the Hodge standard as well, and used it in 
continuing the denial of his claim.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The underlying issue presented in this 
case is one of status - that is, whether the appellant is a 
"veteran" as that term is defined by statute for VA 
purposes.  A "veteran" is defined as a "person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1(d) (2000).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  38 
C.F.R. § 3.8 (2000).  However, such service is deemed to be 
"active service" only when certified by the Armed Forces of 
the United States as follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a) (2000).  The active service of members of 
the irregular forces guerrilla will be the period certified 
by the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a) 
(2000).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).




Analysis

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the June 1990 RO decision that denied the appellant's 
claim of entitlement to VA benefits.

In this case, many of the appellant's Philippine Army service 
records were associated with the claims folder and had been 
considered prior to the RO's June 1990 decision.  
Accordingly, the Board finds that the photocopies of the 
exact same service records submitted since the 1990 decision 
are merely duplicative of evidence already of record.  
Because the photocopies of the Philippine Army service 
records are duplicative, they are therefore redundant, and 
thus are not "new" as that term is defined in 38 C.F.R. 
§ 3.156(a).  

The Board recognizes that the additional evidence furnished 
since the June 1990 decision is "new" in the sense that it 
contains evidence which the RO did not have before it when 
issuing the June 1990 decision.  The Board notes, however, 
that the additional evidence merely reflects that the 
appellant served with the Philippine Army; it does not 
suggest that he had qualifying service in the U.S. Armed 
Forces as defined by the applicable law and regulations.  
Even acknowledging that some of the additional evidence is 
"new," it is not material because it does not bear directly 
and substantially upon whether the appellant had qualifying 
service, as established by evidence obtained under 38 C.F.R. 
§ 3.203.  Simply put, the totality of the evidence of record 
remains negative for documentation from an appropriate 
service department that the appellant had qualifying service 
in the U.S. Armed Forces, as defined under 38 U.S.C.A. § 
101(2) and 38 C.F.R. § 3.1(d), for purposes of establishing 
entitlement to VA benefits.  Even acknowledging that the 
additional evidence is "new," it is not material as it does 
not bear directly and substantially on the essential element 
that was the specified basis for the last final disallowance 
of the claim, i.e., whether or not the appellant had 
qualified service that would entitle him to VA benefits.  See 
Evans, 9 Vet. App. at 284. 

In sum, the Board finds that no item of the additional 
evidence received subsequent to the June 1990 RO decision, by 
itself or in connection with evidence previously assembled, 
bears directly and substantially upon the specific matter 
under consideration, or is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to VA benefits..  38 C.F.R. § 3.156(a).  The 
new evidence does not contribute to a more complete picture 
of whether the appellant had service that would qualify him 
for entitlement to VA benefits.  Accordingly, he has not 
submitted "new and material evidence" to reopen the claim 
of entitlement to VA benefits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Board also finds that, based on the RO's above-noted 
efforts in obtaining pertinent evidence, and because the 
appellant has since submitted no U.S. service department 
documents in support of his claim, or any further information 
different from that previously submitted to ARPERCEN that 
would warrant a request for re-certification, see Sarmiento 
v. Brown, 7 Vet. App. 80 (1994), VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).


ORDER

New and material evidence not having been submitted, the 
claim to establish eligibility for benefits under the laws 
administered by VA is not reopened.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

